DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 6-7, 10, 12-14 and 19-26 in the reply filed on January 6, 2021 is acknowledged.
Claims 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 6, 2021.
Claims 1-3, 6-7, 10, 12-14, 19-26 are pending and will be examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 20-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Berkum et al. (J Vis Exp 2010, vol. 35, p. 1-7, IDS reference).
With regard to claim 1, van Berkum teaches a method of sequencing a target nucleic acid polymer, comprising.  
(a) modifying a target nucleic acid polymer to produce a modified nucleic acid polymer, wherein the modified nucleic acid polymer comprises a plurality of sequence regions from the target nucleic acid polymer, wherein the modified nucleic acid is attached to a solid-phase carrier (Figure 1, where the process is depicted as an overview and includes filling in fragment ends, marking or labeling for capture and ligating); 
(b) releasing fragments of the modified nucleic acid polymer onto a solid support surface, each fragment comprising one of the sequence regions (Figure 1, where the fragments are pulled down via biotin; p. 2, “III Biotin pull-down and paired-end sequencing”); 
(c) capturing the fragments randomly at locations in an area of the solid support surface (Figure 1, where the fragments are pulled down via biotin; p. 2, “III Biotin pull-down and paired-end sequencing”); (d) determining nucleotide sequences of the sequence regions by detecting the fragments at the locations; 
(e) determining relative physical distances between the fragments at the locations (Figure 5 legend, where genomic distances are measured, p. 3, step 7 and 9); and 
(f) producing a representation of the nucleotide sequence for the target nucleic acid polymer based on the nucleotide sequences from the fragments and the determined relative physical distances between the locations on the solid support surface, wherein the relative 
With regard to claim 2, van Berkum teaches a method of claim 1, wherein the modifying comprises adding inserts into the target nucleic acid polymer to form the modified nucleic acid polymer, wherein the modified nucleic acid polymer comprises a plurality of internal inserts (Figure 1, where the process is depicted as an overview and includes filling in fragment ends, marking or labeling and ligating).  
With regard to claim 3, van Berkum teaches a method of claim 2, wherein the fragments produced in step (b) each comprise at least a portion of an insert added in step (a) (Figure 1, where the process is depicted as an overview and includes filling in fragment ends, marking or labeling and ligating).  
With regard to claim 6, van Berkum teaches a method of claim 2, wherein the inserts comprise ligands that attach to receptors on the solid support surface (Figure 1, where the fragments are pulled down via biotin; p. 2, “III Biotin pull-down and paired-end sequencing”).  
With regard to claim 20, van Berkum teaches a method of claim 1, comprising determining haplotype phase for polymorphisms occurring in the nucleotide sequences for different fragments released from the modified nucleic acid polymer (see Figures 3-6).  
With regard to claim 21, van Berkum teaches a method of claim 1, wherein the solid-phase carrier is a bead (Figure 1, where the fragments are pulled down via biotin; p. 2, “III Biotin pull-down and paired-end sequencing”).  
With regard to claim 22, van Berkum teaches a method of claim 21, wherein releasing fragments comprises destroying the bead, cleaving the insert, wherein the insert comprises a 
With regard to claim 23, van Berkum teaches a method of claim 1, wherein the inserts comprise a pair of universal priming sites and capturing the fragments comprises hybridizing the released fragments to primers on the solid support surface (Figure 1, where the process is depicted as an overview and includes filling in fragment ends, marking or labeling and ligating).  
With regard to claim 24, van Berkum teaches a method of claim 23, comprising amplifying the hybridized fragments on the solid support surface to produce amplified fragments on the solid support surface (Figure 2, for example, where PCR is used).  
With regard to claim 25, van Berkum teaches a method of claim 1, wherein detecting the fragments at the locations comprises sequencing the fragments (Figure 1, where the process is depicted as an overview and the final step is sequencing).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 7, 10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Berkum et al. (J Vis Exp 2010, vol. 35, p. 1-7) as applied over claims 1-3, 6, 20-25 above and further in view of Schevchenko et al. (Nucleic Acids Research, 2002, 30(11):2469-2477).
With regard to claim 12, van Berkum teaches a method of claim 7, wherein step (b) comprises attaching the modified nucleic acid polymer to the solid support surface prior to the producing of the fragments.  
Regarding claims 7, 10, 13-14 while van Berkum teach fragmentation, attachment and sequencing, van Berkum does not teach transposases or transposon elements.
With regard to claim 7, Schevchenko teaches a method of claim 2, wherein the inserts are added into the target nucleic acid polymer by transposases, wherein the inserts comprise a first transposon element and a second transposon element, and wherein the transposases are associated with the first transposon element and the second transposon element in a transposome complex (Abstract, Figure 4, where sequencing using transposons is described).  
With regard to claim 10, Schevchenko teaches a method of claim 7, wherein the first transposon element and the second transposon element each comprise forked adapters (Abstract, Figure 4, where sequencing using transposons is described).  
With regard to claim 13, Schevchenko teaches a method of claim 12, wherein the transposases are removed from the modified nucleic acid polymer prior to the attaching of the 
With regard to claim 14, Schevchenko teaches a method of claim 12, wherein the transposases are removed from the modified nucleic acid polymer after the attaching of the modified nucleic acid polymer to the solid support surface (Abstract, Figure 4, where sequencing using transposons is described).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of van Berkum to include the transposases and transposon elements for sequencing as taught by Schevchenko to arrive at the claimed invention with a reasonable expectation for success.  As taught by Schevchenko, “these data provide convincing evidence that the insertion of Tn5 into cDNA clones is sufficiently random for its effective use in large scale cDNA sequencing” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to have adjusted the teachings of van Berkum to include the transposases and transposon elements for sequencing as taught by Schevchenko to arrive at the claimed invention with a reasonable expectation for success.

Claim 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Berkum et al. (J Vis Exp 2010, vol. 35, p. 1-7) as applied over claims 1-3, 6, 20-25 above and further in view of Shendure et al. (Science, 2005, vol. 305:1728-1732, IDS reference).
With regard to claim 19, Shendure teaches a method of claim 1, wherein the solid support surface comprises an interior surface of a flow cell (Fig 1C-D where sequencing occurs).  

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of van Berkum to include a feature of using a flow cell for analysis to arrive at the claimed invention with a reasonable expectation for success.  Shendure uses a flow cell for the immobilization of beads in a similar method of fragmentation, capture and sequencing.  Shendure teaches “Hybridization to nonrnagnetic, lov,,-.-density "capture beads" (dark blue) permits enrichment of the amplified fraction (red) of magnetic ePCR beads by centrifugation (Note S3). Beads are immobilized and mounted in a flowcell for automated sequencing (Note S4)” (p. 1729, legend to Figure 1).  Further, Shendure teaches that the flow cell instrument improves throughput of sample processing, “Although enzymatic steps slowed our overall tbroughput to ~ 140 bp/s, a dual flowcell instrnment (such that the microscope is always imaging) will allow us to achieve continuous data acquisition” (p. 1731, col. 3).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of van Berkum to include a feature of using a flow cell for analysis to arrive at the claimed invention with a reasonable expectation for success.

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM